DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1-20 are pending in the application. Applicant’s election without traverse of Group I claims 1-19 in the reply filed on 04-29-2022 is acknowledged. Applicant additionally elected with respect to the presented species election applicant elected: as in claim 10b= a viral expression system; as in claim 12a= a patient cell; as in claim 17(3) a synthetic antibody; as in claim 19= a cytotoxic cell obtained from said patient. Claim 13 directed to non-autologous allogeneic cells as the assay cell type, a non-elected species, and claim 20 directed to non-elected group a withdrawn. Therefore claims 1-12 and 14-19 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to the limitation that the first neoepitope sequence encodes multiple transcripts, it is not clear what the intended scope of the claim might encompass. Does the neoepitope sequence encode a system of alternatively spliced transcripts which all encode the neoepitope. Alternatively does the sequence encode additional transcript which do not necessarily encode the neoepitope but encode other protein sequences. Clarification of the intended structural scope of the claim is requested. 
Claims 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 18 recite the method of claim 1, wherein "identifying MHC expression" is performed by various assays such as mass spectrometry, FISH, etc. .  There is insufficient antecedent basis for this limitation in the claim. Claim 1 describes identifying MHC presentation of said first epitope. Therefore, it is not clear if the recitation of identifying MHC expression in claims 17-18 is intended to further limit the step of identifying MHC presentation of claim 1, or whether the claims are intended to specific a further identification step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al (Science 11 DECEMBER 2015 • VOL 350 ISSUE 6266 , p1387-1390). With respect to claim 1, the disclosure of Tran  describes that metastatic tumors derived from a variety of cancer types were whole genome sequenced or whole exome sequenced to identify somatic mutations which may function as the basis for neoepitopes recognized by patient derived T cells (p1387 col2 para2, abstract). The identified mutations (neo-epitopes) were incorporated into a tandem mini-gene construct system, and expressed as mRNA in an in-vitro transcription system (p1387 col2 para2). The transcribed RNA was then transfected through electroporation into autologous antigen presenting cells (patient derived) (p1387, col3, paragraph1). The transfected autologous APC expressing the tumor neo-epitope protein fragments were then exposed to tumor infiltrating lymphocytes derived from the patient and assessed for T cell activation through detection of upregulation of 4-1BB and IFN-gamma secretion as well as CD107a cytotoxic degranulation marker presence. Further characterization of the reactive TIL confirmed that the cells were CD8+ cytotoxic T lymphocytes (fig1, p1387 para2). Thus, the T cells bound through identified reactive TCR to peptide fragments presented in the MHC by the APC comprising the transfected mRNA thereby offering an in-vitro system to validate the relative in-vivo immunogenicity of the assessed neoepitopes.  With respect to the claim 2-3 the discovered neoepitope of the invention of Tran are flanked by linker sequences of 12 amino acids of the native protein sequence (Tran supplemental, p3, para3) to allow for processing and presentation of the epitope in MHC molecules. Each minigene comprises multiple unique neoepitope thus constructed (neoepitope1-neoepitope2-neoepitope3….). As in claim 4 the individual neoepitope are present in a single original transcription unit. In regards to the claim 7 the minigene comprises a larger recombinant protein expression sequence which comprises the encoded neoepitope expression sequence. In regards to the claim 10(a) for instance, the expression system is comprised of RNA (i.e. multiple transcripts) which is transfected into the autologous APC as described above. With respect to the claim 8 and 9 the recombinant protein is expressed in autologous dendritic cells and antigen presenting cells which inherently also express (“co-express”) and secrete a variety of cytokines. With respect to the claim 11 the expression system of Tran may be utilized as a therapeutic expression system (Tran p1387,paragraph1). In regards to the claim 12 the transfected cell is an autologous (patient derived) APC as described above. With respect to the claim 15, the mRNA transfected autologous antigen presenting cells are co-cultured ex-vivo with isolated tumor infiltration lymphocytes (figure1, supplemental methods p5 “coculture assays”) in 96 well plates. In regards to the claim 17 (6) as described above the disclosure of Tran describes that antigen presenting “immune” cells such as dendritic cells are transfected with the mRNA expression construct which encodes the detected neoepitopes. In regards to the claims 18 and 19 as referenced above the disclosure of Tran utilizes autologous patient antigen presenting cells and dendritic cells co-cultured with CD8+ T cells which express a TCR that recognizes the neoepitope presented in the MHC of the APC/dendritic cells as evidenced by the activation of the T cells. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 10(b), 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 1 above, and further in view of Sette et al. (US20070048330A1). The disclosure of Tran describes the limitations of claim 1 as described above. The disclosure does not describe a viral expression vector, or an expression system which comprises an IRES sequence. However, the disclosure of Sette describes protein multi-epitope minigene vaccine viral expression constructs which may comprise epitopes derived from viral protein elements , or tumor derived tumor associated antigens neoepitopes. The expression construct minigene are described in the disclosure of Sette as potentially linked by single multiple internal ribosome entry site (IRES) regulatory sequence thus allowing for the translation of multiple minigene epitope constructs from a single promoter-5’UTR-minigene-IRES-minigene-3’UTR thus increasing the number of epitope that may be expressed from a single neoepitope viral construct. It would therefore be obvious to utilize a viral expression construct comprising an IRES as an equivalent alternative or more efficient expression system for the derived neoepitope sequences of Tran for example for the purposes of decreasing the number of minigene vector construct required to express the entirety of the discovered tumor neoepitopes. This would simplify the number of vector required to construct, avoid the necessity of utilizing mRNA which is typically more unstable than viral vector constructs and preparing a vector construct in a viral delivery vehicle that may be specifically targeted to particular cell types in-vivo as needed by incorporation of particular viral envelopes if desired as a “therapeutic” vaccine. Using “viral transfection” as claimed instantly in 14 would therefore be the method of delivery of the vector.  
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al as applied to claim 1 above, and further in view of Cohen et al (Journal of Molecular Recognition, 2003,16:324-332). The disclosure of Tran utilizes autologous cells to detect the presence of MHC-neoepitope on the surface of antigen presenting cells. Tran does not utilize MHC-peptide specific antibodies for the detection of constructed neoepitope presentation on the surface of antigen presenting cells for example. The disclosure of Cohen describes a system for manufacture of antibody which are specific for the surface expressed MHC-peptide antigen presented on APC and other cells for example (abstract). The disclosure describes that such molecules are useful for the direct quantification of surface expression of MHC-peptide complexes on the surface of said APC and cancer cells (p325, paragraph 1, 2) thus validating the functional expression of any chosen epitope. Additionally, the disclosure describes that such molecules may be utilized as therapeutic entities on their own in-vivo when conjugated to immunotoxins and other therapeutics. It would thus be obvious to utilize said MHC-epitope specific antibodies for the purposes of detecting (validating) the proper expression and processing and presentation on cell surfaces of tumor cells or APC as desired. This alternative method would be utilized as an alternative to functional isolation of subject T cells which relies on existence of antigen specific T cell in a patient, which may not always be available in sufficient numbers for cellular detection assays described in the disclosure of Tran. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 1 above, and further in view of Macina et al (US20030180817). Claim 16 appears to require a type of expression system for the neoepitopes which incorporates a type of recombinant inducible expression system for the vector construct. Tran does not utilize such a system as the minigene expression is driven by a constitutive type promoter.  The disclosure of Macina relates to colon cancer specific genes which are useful as components of cancer vaccines (0134). The disclosure of Macina additionally describes that viral vectors may be utilized for expression of polypeptides encoded by polynucleotides of a cancer vaccine comprising the colon cancer specific genes may provide for specific expression which includes constitutive and inducible expression vectors in eukaryotic hosts which are well known and employed routinely by those of skill in the art (0143). It would therefore be an obvious and routine modification to the system of Tran to utilize an inducible expression system, as part of a therapeutic expression system which could be utilized not only for validation of calculated neoepitope expression in an in-vitro assay system as in claim 1, but also as an in-vivo system as described by the disclosure of Macina. One would optimally do so to create a system as may be targeted specifically to specific cell types by viral vector surface molecules, and then regulated expression in-vivo for purpose of greater safety and modulatory control of the anti-epitope immune response in-vivo. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-22 of U.S. Patent No. 10793875 in view of alternatively as above, Tran, Cohen, Macina and Sette.
claims 1-4 of U.S. Patent No. 11154597 in view of alternatively as above, Tran, Cohen, Macina and Sette. 
claims 1-8 of U.S. Patent No. 11276479 in view of alternatively as above, Tran, Cohen, Macina and Sette.
claims 1-14 of U.S. Patent No. 1144116 in view of alternatively as above, Tran, Cohen, Macina and Sette.
The reference patents above describe utilizing cancer neoepitope which are predicted to bind to MHC in  the production of therapeutic viral vector for example which are administered to subject (patient) for the purposes of eliciting an anti-neo epitope immune response, as such a cancer vaccine. The only element that appears to be missing from the referenced patents is the utilization of said neoepitope encoding viral vector for the purpose of validating the functional expression of the in-silico calculated neoepitope in a patient specific MHC molecule. As described above the references of Tran, Cohen Macina and Sette make obvious the various limitations of the instantly claimed validation method, and provided the claims of the reference patents it is therefore obvious to validate the neoepitope bearing viral vectors of these patents in a pre-administration procedure for the purpose of making certain the vectors function as intended in a cancer vaccination method. 

Conclusion
	Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644